Notice of Pre-AIA  or AIA  Status
Claims 1-16 are currently presented for Examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 The amendment filed on January 02, 2022 has been entered and considered by the examiner.
By the amendment, claims 1, 5, 8-11 and 15-16 are amended. In view of amendment made, the previous 112 rejection and objection to the claims are withdrawn. The prior art rejection is modified in view of the amendments made. See office action.

Response to Arguments
Applicant's arguments filed 01/02/2022 have been fully considered. Following Applicants arguments and amendments, 101 rejection of the claims is still Maintained.

Applicant arguments
Amended independent claim 1 recites a series of acts for calculating flow field data of the predetermined area in the wind farm, selecting a first wind-speed area from the predetermined area in the wind farm, and calculating coordinates for arranging wind turbines to acquire a scheme for arranging wind turbines, all of which are tied to a machine for performing such acts. Applicant also notes that the claimed invention is not per se patent ineligible just because it is implemented through the use of a computer system. See, Enfish v. Microsoft Corp., 2015- 1244 (Fed. Cir. May 12, 2016). Instead, "the claims are considered in their entirety to ascertain whether their character as a whole is directed to excluded subject matter." McRO Inc. v. Bandai Namco Games America Inc. et al., case number 15-1080 (Fed. Cir. 2016) citing 


Examiner response
Unlike Enfish, where the claims were focused on a specific improvement in how the computer functioned functionality because the claim recited a specific data structure which is described in the specification as improving the way computers store and retrieve data from memory, the claim here is merely the mathematical calculation or the mental steps. The instant application claims are different than the other case laws the applicant cited. The use of computer system does not make the claim eligible. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. The use of controller (see para 95- generic purpose computer) amounts to mere instructions to apply the abstract idea on a generic computer (see MPEP § 2106.05(f))


Applicant arguments
More particularly, in the prior art, wind farm design software, such as Openwind and WindPro, is applied to arrange wind turbines. However, the conventional method for arranging wind turbines has a low computation speed and a calculation result with poor accuracy. And in terms of wind farm layout optimization, annual power production of each wind turbine is calculated in a simply way, and flow field data of each win turbine and the wake model are not considered. Conversely, in independent claim 1, the flow field data is calculated by utilizing the rapid assessment flow fluid model, the annual power production 

Examiner response
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims contains only the a series of steps that recite mental steps as well as a mathematical calculation.  Examiner found claims are directed to the improvement in the abstract idea itself and is not an improvement in technology. Even though the applicant argues as the combination of features of claim as improving current technology of annual power production, the claim provides no meaningful limitations such that this improvement is realized.


Applicant arguments
In addition, independent claim 1 recites an additional act of arranging the plurality of wind turbines in the first wind-speed area based on the coordinates for arranging wind turbines. In the additional step, the coordinates for arranging wind turbines are used in a practical application of arranging the wind turbines in the first wind-speed area. Thus, an interaction between a physical object (/.e., the controller) and another physical object (/.e., the wind farm) is used for the practical application of arranging wind turbines in the first wind-seed area. The combination of the additional steps with other elements improves the annual power production of the wind farm, and thus improves the economy, reliability and environment-friendliness of the wind farm. In Rapid Litigation Management Ltd. v. Cellzdirect, Inc., the Court explained 

Examiner response
Arranging the wind turbines using coordinate system covers mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. The use of controller (see para 95- generic purpose computer) amounts to mere instructions to apply the abstract idea on a generic computer. (see MPEP § 2106.05(f)) Unlike the claims Rapid Litigation Management Ltd. v. Cellzdirect, Inc that’s falls into the different field of invention, the instant application claims need to be evaluated separately than the other. The instant application claims is directed to abstract idea sine the combination of claim is the mathematical calculation or mental process. Deriving using mathematical calculation or with pen and paper in here as claimed. If a claim, under its broadest reasonable interpretation, covers a mathematical calculation or mental process, then it falls within the “Mathematical Concepts” or “Mental Process” grouping of abstract ideas. 

Response to prior art Arguments
Applicant's arguments filed 01/02/2022 have been fully considered. Following Applicants arguments and amendments to the claims, the prior art rejection of the claims is modified. See office action.
Applicant arguments

wherein the annual power production of each of the plurality of wind turbines in the first wind-speed area is calculated based on the flow field data and a wake model [Feature I]; 
wherein the predetermined area in the wind farm is divided into a plurality of grids based on a geographic information data, the geographic information data comprises coordinates in a three-dimensional coordinate system corresponding to the predetermined area in the wind farm, and a grid point is selected from each of the grids and is represented by coordinates.[Feature II]
Parada is unlikely to disclose the step with regard to calculating the annual power production of each of the plurality of wind turbines based on the flow field data. The probability of occurrence of the wind speed bin uk and the wind direction bin in equation 10-11 as mentioned in the Office Action cannot be considered as the flow field data in claim 1 because they are not calculated via a rapid assessment fluid model and based on an anemometry data of a predetermined area in a wind farm as defined in claim 1. Furthermore, Parada merely discloses that the expected value of the power output from the wind farm for a fixed number of wind turbines can be represented by equation (10) where X is the vector containing the location of all the turbines at the wind farm and the expected value of the power output from the wind farm can be approximated as the sum of the power produced by the turbines. (see, Parada, equations 10-11 and page 534). In other words, Parada merely teaches calculating the total power output of all wind turbines in the wind farm, instead of calculating the annual power production of each of the plurality of wind turbines in the first wind- speed area as recited in claim 1 of this application.


Examiner response
For feature I arguments see para 35 of the instant specification describes the flow field data as annual average wind speed or a turbulence intensity.  Examiner consider the uk is the constant wind speed( flow field data) during the time of turbulence. See equation 10-11 and page 534-534 For example, consider the See also Table 2 contains the combined annual power production(AEG) of each of the plurality of wind turbines in a wind farm layout. Feature 2 limitation is a new limitation and was addressed separately in the rejection below.



                                                       Claim Rejections - 35 USC §101
6.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.        Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-7 are directed to method or process that falls on one of statutory category.
Claims: 8-14 are directed to apparatus or machine that falls on one of statutory category.
Claims: 15-16 recites “non -transitory computer readable storage medium that falls on one of statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 8, 15 and 16 recites:
 (the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
calculating, via a differential evolution algorithm, coordinates for arranging wind turbines to acquire a scheme for arranging wind turbines, wherein the coordinates for arranging wind turbines make annual power production of each of a plurality of wind turbines in the first wind-speed area highest, the scheme for arranging wind turbines makes annual power production of the first wind-speed area highest; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Also, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea. Thus, claims deriving via an algorithm or using mathematical calculations are inherently abstract)
and
arranging the plurality of wind turbines in the first wind-speed area based on the coordinates for arranging wind turbines; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas)
wherein the annual power production of each of the plurality of wind turbines in the first wind-speed area is calculated based on the flow field data and a wake model. (the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
wherein the predetermined area in the wind farm is divided into a plurality of grids based on a geographic information data, the geographic information data comprises coordinates in a three-dimensional coordinate system corresponding to the predetermined area in the wind farm, and a grid point is selected from each of the grids and is represented by coordinates. (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. Claim 1 and 8 have an additional elements of selecting a first wind-speed area from the predetermined area in the wind farm based on at least one of: an occupied area limitation, a gradient limitation, a turbulence limitation or a wind speed limitation;( selecting data as the insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)) The use of controller(claims 1, 8), a flow field simulation module(claim 8), a preprocess module(claim 8) a optimization module (claim 8), processer(claim 15 and 16), non-transitory computer readable medium (claim 15 and 16) and computer (claim 16) are amounts to mere instructions to apply the abstract idea on a generic computer performing generic computer functions(see MPEP § 2106.05(f)) The method for arranging wind turbines do not recite additional elements that integrate the judicial exception into a practical application. The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
The claim does not include additional elements that are sufficient to amount to significantly  more than the judicial exception. The additional element of selecting a first wind-speed area from the predetermined area in the wind farm based on at least one of: an occupied area limitation, a gradient limitation, a turbulence limitation or a wind speed limitation;( selecting data as the insignificant extra-solution activity to the judicial exception and recites WURC activity in the relevant field (see MPEP § 2106.05(g)) iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d  processer,  non-transitory computer readable medium and computer are amounts to mere instructions to apply the abstract idea on a generic computer performing generic computer function. (see MPEP § 2106.05(f)) The method for arranging wind turbines is directed to an abstract idea. Thus, claim 1 and 8 are not patent eligible.

Claim 2 and 9 recites wherein selecting the first wind-speed area from the predetermined area in the wind farm based on the gradient limitation comprises:
calculating, based on an elevation matrix, a gradient of each grid point in the predetermined area in the wind farm; and removing, from the predetermined area in the wind farm, a grid point having a gradient greater than a gradient threshold, to acquire the first wind-speed area. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Also, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea. Claim 2 and 9 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 2 and 9 not patent eligible.

Claim 3 and 10 further recites wherein selecting the first wind-speed area from the predetermined area in the wind farm based on the turbulence limitation comprises:
determining, based on the calculated flow field data, a turbulence intensity of each grid point in the predetermined area in the wind farm; and removing, from the predetermined area in the wind farm, a grid point having a turbulence intensity greater than a turbulence threshold, to acquire the first wind-speed area. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 3 and 


Claim 4 and 11 recites wherein selecting the first wind-speed area from the predetermined area in the wind farm based on the wind speed limitation comprises:
determining, based on the calculated flow field data, an annual average wind speed of each grid point in the predetermined area in the wind farm; and removing, from the predetermined area in the wind farm, a grid point having an annual average wind speed smaller than a wind speed threshold, to acquire the first wind-speed area. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 4 and 11 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 4 and 11 not patent eligible.


Claim 5 and 12 further recites wherein calculating the annual power production of each of the plurality of wind turbines in the first wind-speed area based on the flow field data and the wake model comprises:
setting wind speed regions with a quantity of n, wherein n is a natural number greater than 1; and calculating, based on a wind turbine power curve, the annual power production E of each
of the plurality of wind turbines in the first wind-speed area; 

    PNG
    media_image1.png
    444
    650
    media_image1.png
    Greyscale

and a and k denote a scale parameter and a shape parameter, respectively, of the Weibull distribution functions,
wherein in a case that it is determined via the wake model corresponding to the first wind-speed area that one of the plurality of wind turbines is located in a wake area, the scale parameter in functions F(vi + 0.5) and F(vi - 0.5) is replaced with a value obtained from the scale parameter multiplied by a first annual average wind speed and then divided by a second annual average wind speed,
and wherein the first annual average wind speed is an annual average wind speed of the one of the plurality of wind turbines located in the wake area calculated based on the wake model, and the second annual average wind speed is an annual average wind speed of the one of the plurality of wind turbines located in the wake area calculated based on the rapid assessment fluid model.

 Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Also, the claim recites mathematical formula/relationship/calculation so it falls under Mathematical concepts of 

Claim 6 and 13 further recites wherein for each of the plurality of wind turbines in the first wind-speed area, calculating via the differential evolution algorithm the coordinates for arranging wind turbines, wherein the coordinates for arranging wind turbines make the annual power production of each of the plurality of wind turbines in the first wind-speed area highest, comprises: 
performing mutation and crossover on a parent machine locating point to generate a subsidiary machine locating point, wherein the parent machine locating point is initially a machine locating point selected from the first wind-speed area;
calculating annual power production corresponding to the parent machine locating point, and annual power production corresponding to the subsidiary machine locating point, respectively;
determining whether the annual power production corresponding to the subsidiary machine locating point is greater than the annual power production corresponding to the parent machine locating point;
updating, in response to the annual power production corresponding to the subsidiary machine locating point being greater than the annual power production corresponding to the parent machine locating point, the parent machine locating point to be the subsidiary machine locating point; and
maintaining the parent machine locating point unchanged in response to the annual power production corresponding to the subsidiary machine locating point not being greater than the annual power production corresponding to the parent machine locating point. 
Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Also, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.  Claim 6 


Claim 7 and 14 further recites wherein the preprocess module is configured to exclude, from the predetermined area in the wind farm, at least one of a nature preservation area, a residential area, or a preplanned non-occupied area to acquire the first wind-speed area. This limitation that does no more than generally link a judicial exception to a particular technological environment or field of use. And the limitations do not include any additional elements beyond those considered with respect to claim 1. Claim 7 and 14 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor is amount to significantly more than the judicial exception. Thus, claim 7 and 14 not patent eligible.


Claim Rejections - 35 USC § 103
8.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.           Claims 1, 4, 6, 8, 11, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Parada et al. (“Wind farm layout optimization using a Gaussian-based wake model”, 2017), hereinafter Parada, in view of Lee et al., (“A NUMERICAL SIMULATION OF FLOW FIELD
IN A WIND FARM ON COMPLEX TERRAIN”, 2009), hereinafter Lee. 
Regarding claim 1 and 8
Parada teaches a method for arranging wind turbines, the wind turbines in a wind farm being connected with a controller to arrange the wind turbines, (see introduction and page 531-The objective of this problem is to maximize energy production by locating wind turbines in such a way that the wake interference between them is minimized. The proposed approach minimizes the annual cost of energy of a  See para 535-The genetic algorithm is implemented by OPTIMTOOL in MAT-LAB.(generic computer component)) comprising:
calculating, by a controller, via a differential evolution algorithm, coordinates for arranging wind turbines to acquire a scheme for arranging wind turbines, wherein the coordinates for arranging wind turbines make annual power production of each of a plurality of wind turbines in the first wind-speed area highest.(see abstract- The proposed approach minimizes the annual cost of energy of a wind farm using a genetic algorithm. The application of the proposed approach yields higher annual generation and a lower computational time for all wind scenarios under study. SEE SECTION 3.1-3.5 and page 533-535 and fig 4- In the proposed approach, the variables of the optimization problem are the locations of each turbine on the wind farm. The proposed approach considers Nt turbines located on a flat terrain. The coordinates of every turbine on the wind farm are represented by a single vector X, as in (7). Two wind farm grid densities are used in this study. The first is a discrete grid of 100 potential locations. The second is a finer grid with 400 potential locations based on the recommendations of recent studies. Theoretically, this approach expands the solution space, which not only improves the results of optimization but also significantly increases the computational cost. In particular, Wang et al. concluded that using a 20*20 grid produces better results and keeps the computational cost within an acceptable range. Therefore, the proposed approach considers a 10*10 grid and a 20*20 grid. For the WFLO, each individual implicitly contains the co-ordinates of the locations of all the turbines of a wind farm. The fitness of each individual is the annual cost of energy of the windfarm, as shown in equation(8). In each iteration of the genetic algorithm, different configurations of wind farms are created by crossover, mutation and reproduction and are subsequently classified based on their fitness value See also results and discussion and table 4)

arranging the plurality of wind turbines in the first wind-speed area based on the coordinates for arranging wind turbines; (see page 532-535 The proposed method uses a genetic algorithm to determine the individual positions of the turbines within a wind farm to minimize the annual cost of energy. SEE SECTION 3.1-3.5-  In the proposed approach, the variables of the optimization problem are the locations 

wherein the annual power production of each of the plurality of wind turbines in the first wind-speed area is calculated based on the flow field data and a wake model. (See equation 11 and page 534-534 For example, consider the case of a turbine i that is in the wake of a turbine j when the wind blows in direction, as shown in Fig. 4. After determining the relative distances between all turbines on the wind farm, the velocity deficit of each wind turbine must be calculated. Subsequently, the power of all the turbines is determined from the theoretical wind turbine power curve. Pi denotes the wind turbine power curve (generated power) of turbine i and Nt is the number of turbines installed in the wind farm. See also Table 2)

Examiner note: Examiner consider the uk is the constant wind speed( flow field data) during the time of turbulence. . See also Table 2 contains the combined annual power production(AEG) of each of the plurality of wind turbines in a wind farm layout.

wherein the predetermined area in the wind farm is divided into a plurality of grids based on a geographic information data, (see page 537-538-Under a constant wind condition, the proposed approach generates better solutions (greater power) when the terrain is sub-divided in a finer grid. see fig. 7-8. Wind farm layouts for case (a) obtained by (i) Grady, (ii) proposed approach (10 *10) and (iii) proposed approach (20 * 20))

and a grid point is selected from each of the grids and is represented by coordinates (see fig 8 and page 534-535The coordinates of turbine i with respect to a north-west coordinates system with origin in turbine j are xi, yi.].

However, Parada do not teach
calculating, by a controller, via a rapid assessment fluid model and based on an anemometry data of a predetermined area in the wind farm, flow field data of the predetermined area in the wind farm;
selecting,  by a controller, a first wind-speed area from the predetermined area in the wind farm based on at least one of: an occupied area limitation, a gradient limitation, a turbulence limitation or a wind speed limitation;

In the related field of invention, Lee teaches calculating, by a controller, via a rapid assessment fluid model and based on an anemometry data of a predetermined area in a wind farm, flow field data of the predetermined area in the wind farm; (SEE PAGE 2-4 -Recent development in CFD enables us to predict the flow field in area of mountainous region with very complex terrain. Figure 3 also illustrates boundary conditions adopted in each case. The outlet condition was applied on the opposite plane of the inlet boundary. At other boundaries symmetric condition is imposed in the assumption that the boundaries are located far away from the area of interest so that the flow structure at boundaries may have minimal effect on the flow field near wind turbines. Frozen rotor method was used by setting multiple reference frames in the present analysis to consider the rotational effect of the wind turbine. In this method a rotating speed is considered by 6 RPM as nominal operation of the wind turbine. To evaluate the performance of wind turbine generators, the torque acting on the turbine blades are calculated with final solutions of each 

Examiner note: Examiner consider the torque data are the flow field data based on the wind speed data (or anemometry data and CFD modeling. 

selecting,  by a controller, a first wind-speed area from the predetermined area in the wind farm based on at least one of: an occupied area limitation, a gradient limitation, a turbulence limitation or a wind speed limitation;(SEE PAGE 7- Moreover most significant result of the present study is that some turbines are affected by the wake of the upstream turbines, which can only be predicted by simulation of operating turbines in the wind farm on the complex terrain. Therefore should the present analysis have been performed before the selection of the location of the turbines, alternative location for turbines which are affected by low speed of incoming flow could be chosen for better performance of the wind farm.)

the geographic information data comprises coordinates in a three-dimensional coordinate system corresponding to the predetermined area in the wind farm. (see abstract-The methodology presented in the present study may be used in selecting future wind farm site and wind turbine locations in the selected site for possible maximum power generation. See fig 1-2 and fig 4-5(contour plots) The 2-D rugged surface mesh is then used to generate 3-D volume mesh above the surface. Circles indicate the location of each wind turbine)

Examiner note: 3D meshes use reference points in X, Y and Z axes in coordinate system. Also the contour plots displays is a graphical technique for representing a three-dimensional surface.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of wind farm layout optimization as disclosed by Parada to as taught by Lee in the system of Parada in order to show the details of flow field distribution in the wind farm, the variation in the performance of the wind turbines due to the location of the turbines in complex terrain, and the effect of the upstream turbine on the performance of the downstream one that may be used in selecting future wind farm site and wind turbine locations in the selected site for possible maximum power generation.[Abstract, Lee]


Regarding claim 4 and 11
Parada do not teach determining, based on the calculated flow field data, an annual average wind speed of each grid point in the predetermined area in the wind farm; and removing, from the predetermined area in the wind farm, a grid point having an annual average wind speed smaller than a wind speed threshold, to acquire the first wind-speed area.

In the related field of invention, Lee further teaches determining, based on the calculated flow field data, an annual average wind speed of each grid point in the predetermined area in the wind farm; and removing, from the predetermined area in the wind farm, a grid point having an annual average wind speed smaller than a wind speed threshold, to acquire the first wind-speed area. (see page 3 and see fig 1-2- At inlet boundary plane a logarithmic boundary layer profile with free stream velocity of 15 m/s is imposed from the meteorological reports for last nine years (Climate information for wind velocity, 2000-2008). see page 5-7 With a view of relation between the topographical configuration and the wind speed, the southerly and northerly wind conditions are easy to induce less flow acceleration because the  of wind flow is perpendicular to the slope of the mountain chain. For the above reason, average wind speed in southerly and northerly wind conditions is quite lower than west and east cases. In the results of west and east wind simulations the wind turbines located at ridges where the predicted wind speed is high above 10 m/s, are expected to generate sufficient output of power. It can be also observed that the area with flow deficit lower than 9.5 m/s as depicted by A and C in the figure. This low speed of incoming flow may lead to a low performance of the wind turbine. By integrating the torque acting on the turbine blades the power output was estimated in order to examine the variations in the performance of wind turbines as shown in Figure 7. This technique enables us to evaluate the performance of the wind turbine qualitatively. As shown in the graph, wind turbine 39, 40 under easterly wind shows the worst performance among the turbines due to the wake by upstream turbines, and turbine 31 also shows poor performance in westerly wind condition since the incoming wind speed passing through the wind turbine is low due to the topographical effect. In the graph, the results of southerly and northerly winds are ruled out because the incoming flow speed calculated in these cases is quite lower than cut-in speed which turbine begins to operate.)

Regarding claim 6 and 13
Parada further teaches wherein for each of the plurality of wind turbines in the first wind-speed area, calculating via the differential evolution algorithm the coordinates for arranging wind turbines, wherein the coordinates for arranging wind turbines make the annual power production of each of the plurality of wind turbines in the first wind-speed area highest, comprises: 
performing mutation and crossover on a parent machine locating point to generate a subsidiary machine locating point, wherein the parent machine locating point is initially a machine locating point selected from the first wind-speed area; calculating annual power production corresponding to the parent machine locating point, and annual power production corresponding to the subsidiary machine locating point, respectively; determining whether the annual power production corresponding to the subsidiary machine locating point is greater than the annual power production corresponding to the parent machine locating point; updating, in response to the annual power production corresponding to the subsidiary machine locating point being greater than the annual power production corresponding to the parent machine locating point, the parent machine locating point to be the subsidiary machine locating point; and maintaining the parent machine locating point unchanged in response to the annual power production corresponding to the subsidiary machine locating point not being greater than the annual power production corresponding to the parent machine locating point. (See section 3.5 and page 535- 5. A solution method based on a genetic algorithm A genetic algorithm is an optimization procedure that is based on the competition of solutions. Each individual in the population represents a potential solution to a particular optimization problem. Initially, the population is generated randomly. An objective function associates the fitness of each individual with respect to the problem. Individuals reproduce to generate offspring using two variation operators: mutation and crossover. In each iteration, individuals are selected to be parents based on an acceptance criterion. This process is repeated until a stopping criterion is satisfied. For the WFLO, each individual implicitly contains the coordinates of the locations of all the turbines of a wind farm. The fitness of each individual is the annual cost of energy of the wind farm, as shown in equation (8). In each iteration of the genetic algorithm, different configurations of wind farms are created by crossover, mutation and reproduction and are subsequently classified based on their fitness value. The best individuals survive and become parents of the next generation. The iterative process continues until the stopping criterion is met)

    PNG
    media_image2.png
    462
    812
    media_image2.png
    Greyscale


Examiner note: Examiner found claim 6 and 12 is the process of genetic algorithm. Parent is machine locating point and offspring is the subsidiary machine locating point.  By crossover, mutation and reproduction it will calculate the annual power production from one generation to another and select the one with the best fitness value. 

Regarding claim 15
Parada further teaches a non-transitory computer-readable storage medium, storing instructions, wherein the instructions when executed by a processor configure the processer to perform the method for arranging wind turbines according to claim 1. (see page 532-Multiple studies have been conducted on the wake effect and turbulence caused by wind turbines. The studies that focused on modeling the wake of wind turbines can be classified into two classes: analytical models generally derived from empirical correlations and computational fluid dynamics-based models)

Examiner note: Examiner consider the CFD is associated with computer aided engineering that simulates fluid motion using numerical approaches. CAE contains computer tool to perform the method of arranging wind turbines so it is inherent for ordinary skill of the art that this invention includes computer simulation. 


Regarding claim 16
Parada further teaches a computer, comprising a processor and a non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium stores instructions, and the instructions when executed by the processor configure the processor to perform the method for arranging wind
turbines according to claim 1. (see page 532-Multiple studies have been conducted on the wake effect and turbulence caused by wind turbines. The studies that focused on modeling the wake of wind turbines can be classified into two classes: analytical models generally derived from empirical correlations and computational fluid dynamics-based models)

Examiner note: Examiner consider the CFD is associated with computer aided engineering that simulates fluid motion using numerical approaches. CAE contains computer tool to perform the method of arranging wind turbines so it is inherent for ordinary skill of the art that this invention includes computer to perform the simulation. 

12.           Claims 2, 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parada et al. (“Wind farm layout optimization using a Gaussian-based wake model”, 2017), hereinafter Parada, in view of Lee et al., (“A NUMERICAL SIMULATION OF FLOW FIELD IN A WIND FARM ON COMPLEX TERRAIN”, 2009), hereinafter Lee and further in view of Kechagia et al., (“A GIS-based multi-criteria evaluation for wind farm site selection. A regional scale application in Greece”, 2015), hereinafter Kechagia.

Regarding claim 2 and 9
The combination of Parada and Lee does not teach wherein selecting the first wind-speed area from the predetermined area in the wind farm based on the gradient limitation comprises:
calculating, based on an elevation matrix, a gradient of each of the grid points in the predetermined area in the wind farm; and removing, from the predetermined area in the wind farm, a grid point having a gradient greater than a gradient threshold, to acquire the first wind-speed area. 

In the related field of invention, Kechagia teaches wherein selecting the first wind-speed area from the predetermined area in the wind farm based on the gradient limitation (See section 3.3 Evaluation criteria and Fig. 5 shows the individual suitability maps for: (a) the slope gradient,) comprises:

calculating, based on an elevation matrix, a gradient of each of the grid points in the predetermined area in the wind farm; and removing, from the predetermined area in the wind farm, a grid point having a gradient greater than a gradient threshold, to acquire the first wind-speed area. (See page 553-556 Elevation grids and slope gradient values were further generated using the Vertical Mapper ver.3 software. Mapp layers were converted from vector to grid-based data models and Boolean intersection operations, using the logical “AND” were applied to all constraint criteria (0=unacceptable site,1=acceptable site). Hence, in a composite constraint map layer only locations that are characterized as suitable on all maps were considered as potential sites for wind farms development. Fig. 3 illustrates the outcome of this procedure, showing the exclusionary zones and the potential sites for wind farms in the study area. Using this classification, a given threshold is determined for each criterion, according to which the land units (cells) were defined as excluded/unacceptable (when exceeding the threshold value) or as potential/acceptable sites for wind farm development. Threshold values are set according to the recommendations of the Special Framework for Spatial Planning of Renewable Energy Sources, taking though into consideration the levels used in other recent applications. See section 3.3 Evaluation Criteria- The next step in this analysis is to convert the membership functions/values to corresponding map layers, 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of wind farm layout optimization as disclosed by Parada to include calculating, based on an elevation matrix, a gradient of each of the grid points in the predetermined area in the wind farm; and removing, from the predetermined area in the wind farm, a grid point having a gradient greater than a gradient threshold, to acquire the first wind-speed area as taught by Kechagia in the system of Parada and Lee in order to implements an integrated evaluation framework for selecting the most appropriate sites for wind-farm development projects. This framework focuses on the combined use of geographic information systems (GIS) and spatial multi-criteria decision analysis, aiming to provide a decision tool for wind-farm planning at the regional level. [Abstract]


Regarding claim 7 and 14
The combination of Parada and Lee does not teach wherein the preprocess module is configured to exclude, from the predetermined area in the wind farm, at least one of a nature preservation area, a residential area, or a preplanned non-occupied area to acquire the first wind-speed area. 
In the related field of invention, Kechagia teaches wherein the preprocess module is configured to exclude, from the predetermined area in the wind farm, at least one of a nature preservation area, a residential area, or a preplanned non-occupied area to acquire the first wind-speed area.  (See page 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of wind farm layout optimization as disclosed by Parada to include wherein the preprocess module is configured to exclude, from the predetermined area in the wind farm, at least one of a nature preservation area, a residential area, or a preplanned non-occupied area to acquire the first wind-speed area as taught by Kechagia in the system of Parada and Lee in order to implements an integrated evaluation framework for selecting the most appropriate sites for wind-farm development projects. This framework focuses on the combined use of geographic information systems (GIS) and spatial multi-criteria decision analysis, aiming to provide a decision tool for wind-farm planning at the regional level. [Abstract]



13.           Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Parada et al. (“Wind farm layout optimization using a Gaussian-based wake model”, 2017), hereinafter Parada, in view of Lee et al., (“A NUMERICAL SIMULATION OF FLOW FIELD IN A WIND FARM ON COMPLEX TERRAIN”, 2009), hereinafter Lee and further in view of Johnson et al., (“Assessment of Extremum Seeking Control for Wind Farm Energy Production”, 2012), hereinafter Johnson.

Regarding claim 3 and 10
Parada further teaches wherein selecting the first wind-speed area from the predetermined area in the wind farm based on the turbulence limitation (see page 532- calculation of the velocity deficit in the wake requires the determination of a single parameter. This parameter must be obtained from experimental 

Parada further teaches determining, based on the calculated flow field data, a turbulence intensity of each grid point in the predetermined area in the wind farm; (see page 532- Multiple studies have been conducted on the wake effect and turbulence caused by wind turbines From equation(5), it follows that the calculation of the velocity deficit in the wake requires the determination of a single parameter. This parameter must be obtained from experimental data of the velocity profile, and therefore, varies with specific site parameters, such as the surface roughness and turbulence intensity(I0))

The combination of Parada and Lee does not teach removing, from the predetermined area in the wind farm, a grid point having a turbulence intensity greater than a turbulence threshold, to acquire the first wind-speed area.
In the related field of invention, Johnson teaches removing, from the predetermined area in the wind farm, a grid point having a turbulence intensity greater than a turbulence threshold, to acquire the first wind-speed area. (see para 712-713 and fig 8-13- As the turbulence intensity rises, it becomes more difficult for the ESC algorithm to distinguish between power gradients resulting from changes in ai set points compared to those caused by changes in wind speed. Thus, it becomes beneficial to introduce the low pass filter given as part of the Filter and delay model shown in Figure 8. Using this filter and a turbulence intensity scaling factor of 5, which results in an average turbulence intensity of 0.04, an increase in energy of 1.1% is obtained compared to the constant a baseline. These results are shown in Figure 11. Without the filter, energy capture is decreased by 1.2% (not shown). The axial induction factors are clearly being affected by changes in wind speed, which cannot be entirely filtered away. Energy capture results from the various cases are shown in Figure 13. Each ESC algorithm is compared to its respective turbulence-scaled baseline, since scaling the turbulence changes the energy available in the wind input. The ESC strategy was successful in constant wind speed and low to moderate wind speed turbulence conditions)

Examiner note: Examiner consider the filter and delay model is used to filter/remove the higher turbulence intensities by scaling factor. Thus, it was preventing the energy capture from the high turbulence conditions. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of wind farm layout optimization as disclosed by Parada to include removing, from the predetermined area in the wind farm, a grid point having a turbulence intensity greater than a turbulence threshold, to acquire the first wind-speed area as taught by Johnson in the system of Parada and Lee in order to evaluate the effectiveness of ESC (Extremum seeking control) under different turbulence conditions, describing methods for addressing the complexities caused by the turbulent wind input and time-varying delay of the wind between turbines, where these two elements are the most important contributions compared to other wind farm control research. The results show that energy capture can be increased in low turbulence intensity conditions, but perhaps not in high turbulence conditions. [Abstract]



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is 

14.           All claims are rejected.
15.           No prior art has been applied to claim 5 and 12.
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180274520 A1 Wang et al. 
ii.            Discussing a method to evaluate a power characteristics curve for wind turbines, makes full use of existing operating data of the wind turbine master control system, and performs evaluation of the power characteristics of wind turbines of a same model in a wind farm.
Wang et al. (“Optimal micro-siting of wind turbines by genetic algorithms based on improved wind and turbine models," 2009)
ii.            Discussing a Weibull function that is used to describe the probability of wind speed distribution and turbine speed-power curve is employed to estimate turbine power generation. The improved wind and turbine models are formulated into an optimal control framework in terms of minimizing the cost per unit energy of the wind farm, which is solved by a binary-encoded genetic algorithm.

16.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PURSOTTAM GIRI/Examiner, Art Unit 2128           


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147